                  IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           ASHEVILLE DIVISION
                                1:19 CV 55

ASHLEY GALLEHER, on behalf of                    )
herself and all others similarly situated,       )
                                                 )
                      Plaintiff,                 )
                                                 )
       v.                                        )
                                                 )
ARTISANAL, LLC, and BILL GREENE,                 )
                                                 )
                 Defendants.                     )
____________________________________             )

              PRETRIAL ORDER AND CASE MANAGEMENT PLAN

       IN ACCORDANCE WITH the Local Rules of the Western District of North

Carolina and pursuant to Rule 16 of the Federal Rules of Civil Procedure, the undersigned

enters the following Pretrial Order and Case Management Plan in this matter.

                              DEADLINES AT A GLANCE

Rule 26 Disclosures:                December 11, 2019
Expert Reports:                     February 26, 2020 (plaintiffs)
                                    March 26, 2020 (defendants)
Discovery Completion:               August 3, 2020
Mediation:                          August 17, 2020
Motions:                            September 1, 2020
Ready Date for Trial:               1st session beginning on or after February 1, 2021
Est. number of trial days:          5

                                      I. DISCOVERY

A.     DISCOVERY GUIDELINES: Discovery shall be proportional to the needs of the

       case and is limited as follows: Each party may propound no more than twenty (20)

       interrogatories, including subparts, and no more than twenty (25) requests for
     admission, and each side may take no more than six (6) depositions of non-expert

     witnesses. The Court reserves the right to shift the costs of production of discovery

     to the party requesting it when the Court determines that the request is not

     proportionate. Whether a party has an objection to production, the objection must

     be specific. Production of documents may be accomplished through production of

     hard copies instead of electronic data.

B.   RULE 26 DISCLOSURES: December 11, 2019

C.   RESPONSES         TO      INTERROGATORIES              AND      REQUESTS          FOR

     ADMISSION: Every response to an interrogatory or request for admission, and

     every objection thereto, shall be preceded by the original number and complete text

     of the corresponding interrogatory or request for admission.

D.   THE MAINTENANCE OF DISCOVERY MATERIALS: Discovery materials

     are NOT to be filed. All counsel are advised to consult the local rule which provides

     that while depositions, interrogatories, and requests for admission, and responses

     thereto, must still be served on all parties, they are no longer to be filed unless upon

     order of the Court. The parties are responsible for the preservation of any and all

     discovery materials they may generate.

E.   VIDEO DEPOSITIONS: If video depositions are taken and counsel intend to use

     them at trial, counsel are directed to resolve any objections and edit the video

     accordingly so that the video may be shown without interruption. Failure to do this

     prior to trial will result in objections being deemed to be waived.



                                            2
F.   PROTECTIVE ORDERS: Any objections made to discovery requests shall be

     accompanied by a draft proposed protective order if such order is, or will be,

     requested. When counsel submit proposed protective orders, they shall include a

     provision leaving the ultimate disposition of protected materials subject to a final

     order of the Court on the completion of litigation. A PROTECTIVE ORDER is

     hereby entered in accordance with Rule 16(b)(3)(B) and Rule 502 providing that

     privileged documents inadvertently produced may be “clawed back” by the party

     that produced them within fourteen (14) days of being served with written notice

     of the inadvertent disclosure by the party who received the document.

G.   DISCOVERY COMPLETION: All discovery shall be complete no later than

     August 3, 2020. Supplementations per Rule 26(e) shall be due within thirty (30)

     days after obtaining applicable information. Counsel are directed to initiate

     discovery requests and notice or subpoena depositions sufficiently in advance of the

     discovery completion deadline so as to comply with this Order. Discovery requests

     that seek responses or schedule depositions after the discovery completion deadline

     are not enforceable except by order of the Court for good cause shown. The parties

     may consent to extensions of the discovery completion deadline so long as any such

     extension expires not later than ten (10) days prior to scheduled trial time. If a party

     requests an extension of time to respond to discovery requests or to extend the

     discovery deadline, the result of consultation with opposing counsel must be stated

     in the motion.



                                            3
H.   EXPERT WITNESSES: The Plaintiffs shall provide reports from expert witnesses

     pursuant to Rule 26(a)(2) by February 26, 2020. Defendants shall provide reports

     from expert witnesses by March 26, 2020.

                                       II. ADR

A.   METHOD: The method of ADR to be utilized in this case is mediated settlement

     conference.

B.   DEADLINE: The timing for completing ADR is in the parties’ discretion, except

     that it shall be completed no later than August 17, 2020.

C.   CERTIFICATE OF COMPLETION:                     A certificate of completion of the

     conference must be filed within fourteen (14) days of such completion and may be

     filed by the mediator or the parties. The parties are advised that the Court will not

     consider summary judgment motions until such certificate is filed.

                                   III. MOTIONS

A.   DISPOSITIVE MOTIONS DEADLINE: All motions except motions in limine

     and motions to continue shall be filed no later than September 1, 2020. Parties may

     not extend this deadline by agreement and stipulated extensions of the completion

     of discovery do not extend the Motions Deadline.

B.   REQUIREMENT OF CONFERENCE WITH COURT BEFORE FILING

     SUBSTANTIVE DISCOVERY MOTIONS:                         In accordance with         Rule

     16(b)(3)(B)(v), a party shall, before filing a disputed motion for an order relating to

     discovery, request a conference with the magistrate judge. Only when that request

     is denied, or an impasse is reached at the conference may the party file a disputed
                                            4
     motion for an order relating to discovery. Such conferences may be conducted in

     chambers or by conference call and need not be recorded, all in the discretion of the

     magistrate judge.

C.   MOTIONS HEARINGS: Hearings on motions ordinarily will be conducted only

     when the Rules require a hearing, when the papers filed in support of and in

     opposition to the motion do not provide an adequate basis for decision, or at the

     request of a party and when the Court determines it would aid the decisional process.

     All motions requiring a hearing will be heard as soon as is practical. The Clerk will

     notify all parties as far in advance as possible of the date and time set for the hearing.

D.   MEMORANDA IN SUPPORT OF MOTIONS: Every motion shall include, or

     be accompanied by, a brief written statement of the facts, a statement of the law,

     including citations of authority and the grounds on which the motion is based.

     Motions not in compliance with this Order are subject to summary denial.

E.   RESPONSES AND REPLIES: Responses to motions, if any, must be filed within

     fourteen (14) days of the date on which the motion is filed. Replies to responses, if

     any, must be filed within seven (7) days of the date on which the response is filed.

     Pursuant to Rule 6(d) of the Federal Rules of Civil Procedure, when a party serves

     a motion or response by the manner listed in Federal Rule of Civil Procedure

     5(b)(2)(C) (mail), (D) (leaving with clerk), or (F) (other means consented to), the

     respondent shall have an additional three (3) days to file a response or reply.

F.   ENLARGEMENT OF TIME: If counsel need more than fourteen (14) days to

     file a response or seven (7) days to file a reply, a motion for extension of time shall
                                             5
     be filed, accompanied by a proposed order. The moving party must show

     consultation with opposing counsel regarding the requested extension and must

     notify the Court of the views of opposing counsel on the request. If a party fails to

     make the requisite showing, the Court may summarily deny the request for

     extension.

G.   MOTIONS TO COMPEL: A motion to compel must include a statement by the

     movant that the parties have conferred in good faith with each other and have

     exhausted the requirement of a conference with the Court in compliance with

     Subpart B, supra, in an attempt to resolve the dispute and are unable to do so.

     Consistent with the spirit, purpose, and explicit directives of the Federal Rules of

     Civil Procedure and the Local Rules of the Western District of North Carolina, the

     Court expects all parties (and counsel) to attempt in good faith to resolve discovery

     disputes without the necessity of Court intervention. Failure to do so may result in

     appropriate sanctions.

                                      IV. TRIAL

A.   READY DATE FOR TRIAL. The “Ready Date” for trial is February 1, 2021.

     The parties estimate that the total time needed for trial will be approximately five

     (5) days. A “Ready Date” is not necessarily the date this action will be tried but is

     the date by which the parties must be ready to go to trial. The Clerk of Court will

     place this matter on the next available trial calendar on or after the “Ready Date.”




                                           6
B.   TRIAL SUBPOENAS: Counsel must subpoena all witnesses at least ten (10) days

     before the trial date. The Court may elect not to enforce subpoenas that have not

     been issued in compliance with this deadline or, if requested, may quash subpoenas

     that have not been issued in compliance with this deadline.

C.   COUNSEL’S DUTIES PRIOR TO TRIAL: At least two full weeks before the

     trial date, counsel for all parties shall:

            (a) Discuss the possibility of a settlement;

            (b) Exchange copies of exhibits or permit inspection if copying is

            impractical;

            (c) Number and become acquainted with all exhibits; and

            (d) Agree upon the issues, reduce them to writing, and file them with the

            Court. If counsel cannot agree upon the issues, each party is directed to write

            his/her own version and file it with the Court.

            (e) Agree upon stipulations of fact and file them with the Court. The parties

            are encouraged to stipulate to as many facts as possible to facilitate the trial

            of the case.

D.   COUNSEL’S FILINGS ONE WEEK BEFORE TRIAL: At least one full week

     before the trial date, counsel for each party shall file with the Clerk of Court each

     of the following:

            (a) A trial brief addressing all questions of law and any anticipated

            evidentiary issues;

            (b) In all non-jury cases, proposed Findings of Fact and Conclusions of Law;
                                              7
            (c) Proposed jury instructions, as described below;

            (d) Requested questions for voir dire; and

            (e) Deposition testimony a party will offer as evidence at trial, as described

            below in Subsection G.

E.   PROPOSED JURY INSTRUCTIONS: If a jury trial has been requested, all

     counsel shall file proposed jury instructions and verdict sheets no later than one

     week before the trial date. Additional instructions may be submitted during the trial

     as circumstances may require. Counsel should number each proposed instruction

     and shall submit each proposed instruction on a separate page. Each proposed

     instruction must contain a supporting citation(s) as a footnote. A proposed

     instruction without a supporting citation may not be considered.

F.   JURY VOIR DIRE: The Court, after consideration of the requests for voir dire

     submitted by counsel, shall conduct initial jury voir dire. Counsel will be given an

     opportunity to conduct voir dire in the manner otherwise utilized in the courts of the

     State of North Carolina.

G.   DEPOSITION TESTIMONY: If a party will offer deposition testimony as

     evidence at trial, the parties are to prepare the following and submit it to the Clerk

     of Court at least one full week before the trial date:

            (a) The party originally offering the testimony shall highlight in yellow all

            portions of the deposition testimony it will seek to have admitted;

            (b) That party shall then provide the highlighted copy to the opposing party;



                                            8
            (c) The opposing party shall highlight in a different color all portions of the

            deposition testimony it will seek to have admitted;

            (d) The opposing party shall then list briefly in the margins, directly adjacent

            to the relevant testimony, any objections it has to that testimony (e.g., 401,

            hearsay);

            (e) The opposing party shall then return the document to the party originally

            offering the testimony, who will list objections to the opposing party’s

            highlighted portion;

            (f) The party originally offering the testimony shall then file the document

            with the Clerk of Court.

H.   COUNSEL’S FILINGS ON THE FIRST DAY OF TRIAL: No later than the

     morning of the first day of trial, counsel for each party shall file with the Clerk of

     Court an original and four (4) copies of the following:

            (a) A witness list containing the name of every proposed witness;

            (b) A statement of the education, experience, and qualifications of each

            expert witness, unless the parties have stipulated to the qualifications of each

            expert witness;

            (c) Stipulations concerning the authenticity of as many proposed exhibits as

            possible; and

            (d) An exhibit list.

I.   EXHIBITS: Parties are expected to use presentation technology available in the

     courtroom to display evidence to the jury. Training on the equipment must be
                                            9
     arranged well in advance of trial with the courtroom deputy, not on the day of trial.

     See    “Courtroom       Technology”           link   on    the   district   website   at

     www.ncwd.uscourts.gov. Counsel shall provide in electronic format any exhibits of

     documents, photographs, videos, and any other evidence that may be reduced to an

     electronic file, for the use of Court personnel and the Court’s Jury Evidence

     Recording System (JERS) during trial in the manner instructed by the courtroom

     deputy. Exhibit files shall be named consistent with the order in which they are

     presented and contain a descriptive name. For example:

            Exhibit 1 - photograph of . . .

            Exhibit 2(a) - contract

            Exhibit 2(b) - video deposition of . . .

J.   FORMAT FOR EXHIBIT LIST: In preparing the exhibit list, each side shall

     identify and number each exhibit, shall arrange the list numerically by exhibit

     number, and shall place the following headings on the exhibit list:

     Exhibit #             Description               Identified by       Admitted

     It is not necessary for counsel to make entries in either the “Identified by” column

     or the “Admitted” column. Counsel shall also provide an electronic copy of the

     exhibit list with the electronic exhibit files as the courtroom deputy instructs.

K.   ASSESSMENT OF JURY COSTS: Whenever a civil action scheduled for a jury

     trial is settled or otherwise disposed of in advance of the actual trial, the Court may

     assess all jurors’ costs, including Marshal’s fees, mileage reimbursement, and per

     diem fees, equally against the parties or otherwise may determine appropriate
                                              10
       assessments unless the Clerk’s Office is notified at least one (1) full business day

       prior to the date on which the action is scheduled for trial or the parties establish

       good cause why the Court should not assess jury costs against the parties. When

       any civil jury trial is settled at trial in advance of the verdict, the Court likewise may

       make the same assessments unless the parties establish good cause why the Court

       should not do so.

                    V. SANCTIONS FOR FAILURE TO COMPLY
                          WITH THE PRETRIAL ORDER

       Failure to comply with any of the provisions of this Order which causes added delay

or expense to the Court may result in the imposition of sanctions as provided by the Federal

Rules of Civil Procedure.

                                               Signed: November 27, 2019




                                               11
